Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The second limitation recites “wherein the device and the system are not under the same control of network access.”  Examiner does not understand what this means and did not find support in the specification that explained what this means.  Therefore this claim is indefinite.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 20160350777).
With respect to claims 1 and 11, Hansen teaches:
providing a shopping application to a user for installation on the remote user device (paragraph 0050 figure 2, agent software on buyer’s computer 235 (remote user device) for making purchasing decisions (shopping application)); 
receiving messages at an information retrieval system from another remote user device over the Internet, the information retrieval system comprising one or more microprocessors and one or more memory units that store the messages (paragraph 0052 figure 3, receiving messages at remote server 230 over Internet 100, figure 4 processing unit 415 and memory 450 on remote server), wherein the one or more microprocessors 
	activate a protocol interface on the information retrieval system, wherein the protocol interface comprises at least one of a network port, a communication endpoint, and a communication protocol, and the protocol interface is identified in a standards document as receiving and/or providing only shopping information as payload over a network (paragraph 0016 protocol interface on communication application, has a network port/communication protocol for communication with buyer agent application, receives product specification of data identifying items to purchase, send/receive shopping information per specification, paragraph 
identify one or more retail offers from the messages, wherein each retail offer comprises an indication of an item, an indication of a seller, and an indication of a price (paragraph 0016 metrics application receives offer for selling item from specification with price, paragraph 0064 figure 8B example of offer from seller); 
	store in one or more databases the one or more retail offers so identified (paragraph 0064 figure 8B example of storing offer data from seller); and 
	in relation to receiving a request from the remote user device, transmit a response to the remote user device, wherein the response comprises information pertaining to the one or more retail offers (paragraph 0067 figure 2, buyer responds, communicating with seller regarding purchase, figure 6A step 609).
With respect to claim 11, Hansen teaches one or more processors and one or more memories as described in paragraph 0052 and figure 4 above.
With respect to claim 6, Hansen teaches:
at least one server and at least one client, wherein a server from among the at least one server and a client from among the at least one client each comprise one or more processing units communicatively coupled to one or more memory modules, and the client is communicatively coupled to the server over a network (figure 2 server 230, client 235, network 100, figure 3 client with processing unit 305, memory 320, figure 4 server with processing unit 415, memory 450); 
a protocol interface associated with the server, wherein the protocol interface comprises a network port, or a communication endpoint, or a communication protocol, or any combination of a network port, a communication endpoint, and a communication protocol (paragraph 0016 
a standards document identifying the protocol interface as providing only shopping information as payload (paragraph 0013 context of instructions defined as specific to items in specification, paragraph 0053 metrics application on sever for managing purchasing, communications).
With respect to claims 2, Hansen teaches providing another shopping application to another user for installation on the other remote user device, wherein the other shopping application causes the other remote user device to send the messages to the information retrieval system via the protocol interface, independently of configuration by the other user (repetition of steps putting agent software on other remote user devices 235 figure 2).
With respect to claim 3, Hansen teaches wherein the remote user device receives the response from the information retrieval system via the protocol interface, independently of configuration by the user (paragraph 0067 user device receives response from server, paragraph 0027 example configured to receive voice communications).
With respect to claim 4, Hansen teaches:
providing another shopping application to another user for installation on the other remote user device, wherein the other shopping application causes the other remote user device to send the messages to the information retrieval system via the protocol interface, independently of configuration by the other user (paragraph 0067 user device receives response from server, paragraph 0027 example configured to receive voice communications); and 

With respect to claim 5, Hansen teaches:
wherein a message among from the messages comprises a digital copy of a sales receipt (paragraph 0071 confirmation message with information of sales transaction); 
wherein the one or more microprocessors further stores a version of the digital copy in the one or more databases (paragraph 0072 stored in historical database); 
wherein the response comprises information pertaining to a retail offer in the message, and the response further comprises an indication of the version of the digital copy (paragraph 0070-0071 information related to offer in message and response); and 
wherein the one or more microprocessors transmit the version of the digital copy to the remote user device in relation to receiving another request from the remote user device (paragraph 0071 sends message with conformation information).
With respect to claim 7, Hansen teaches wherein the communication endpoint is a network or transport endpoint, and wherein the communication protocol is a network or transport protocol (paragraph 0016 protocol interface on communication application, has a network port/communication protocol for communication with buyer agent application).
With respect to claim 8, Hansen teaches:
one or more requests from the client, wherein the one or more requests are delivered over the network to the server via the protocol interface (paragraph 0062 requests from client); and 

With respect to claim 9, Hansen teaches wherein a response from among the one or more responses comprises an indication of an item, an indication of a seller, and an indication of a price (paragraph 0016 metrics application receives offer for selling item from specification with price, paragraph 0064 figure 8B example of offer from seller).
With respect to claim 10, Hansen teaches wherein the response comprises a digital copy of a sales receipt (paragraph 0071 confirmation message with information of sales transaction).
With respect to claim 12, Hansen teaches wherein the device comprises an application, and the application retrieves shopping information from the at least one response (paragraph 0067 figure 2, buyer responds, communicating with seller regarding purchase, figure 6A step 609).
With respect to claim 13, Hansen teaches:
receive first data from a first device over a communication network, wherein the first data is associated with a retail item, the first data comprises first price information, information identifying the retail item, and an image associated with a first sale receipt, and the first device is communicatively coupled to a first user (paragraph 0016 protocol interface on communication application, has a network port/communication protocol for communication with buyer agent application, receives product specification of data identifying items to purchase, send/receive shopping information per specification, paragraph 0071 confirmation message with information of sales transaction); 
store in one or more databases at least a portion of information available in the first data (paragraph 0016 protocol interface on communication application, has a network 
receive second data from a second device, wherein the second data is associated with the retail item, the second data comprises second price information, information identifying the retail item, and an image associated with a second sale receipt, and the second device is communicatively coupled to a second user (repetition of step in first limitation); 
store in the one or more databases at least a portion of information available in the second data (repetition of step in second limitation); 
determine from the one or more databases a price range in relation to the first price information and the second price information, wherein the price range is associated with the item (paragraph 0025 determine from stored evaluation metrics different values for price (a price range), paragraph 0034 one or more price values generated for an item); and 
wherein the at least one response comprises the price range, identification of the item, and at least one indication of proof record (paragraph 0071 response with confirmation information includes confirmation as proof, paragraph 0072 store range of prices from transaction as information).
With respect to claim 15, Hansen teaches wherein the protocol interface comprises a network port, the network port is associated with a port number, and the standards document associates the network port with receiving one or more requests for shopping information (paragraph 0016 protocol interface on communication application, has a network port/communication protocol for communication with buyer agent application, receives product 
With respect to claim 17, Hansen teaches wherein the protocol interface comprises a communication protocol, and the communication protocol is predefined as providing shopping information as payload, independently of applications and data available on the system, and independently of prior requests to the system (paragraph 0016 protocol interface on communication application, has a network port/communication protocol for communication with buyer agent application, receives product specification of data identifying items to purchase, send/receive shopping information per specification).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Belimpasakis et al (US 20090259515), hereafter known as Belimpasakis.
With respect to claim 16, all the limitations in claim 11 are addressed by Hansen above.  Hansen does not teach wherein the protocol interface comprises a uniform resource identifier (URI) scheme and a network port, the network port is associated with a port number, and the URI scheme is associated with shopping.  Belimpasakis teaches this in describing communications protocols involving URIs and network port which is associated with a number and uses a standards document for online shop information (paragraph 0080 figure 7).  It would 

Relevant Prior Art
While examining this application Examiner looked at all references examined from the file of related/parent applications 13/161,155, 13/850,295, 13/615,079, 13/631,465, now US Patent 9,051,166, 13/850,295, 14/604,458, and 15/059,317, now US Patent 10,424,000.  Examiner added the following references from those applications as Relevant Prior Art here:
Amato et al (US 20060265417); 
Cotter et al (US 20080201326); and 
Bechtel et al (US 20100107215).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/12/21